Citation Nr: 1124980	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  07-24 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for herniated disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from December 1980 to February 1985.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A hearing before the undersigned Veterans Law Judge was held at the RO in Cleveland, Ohio.  The hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2011, VA obtained new evidence from the Veteran, specifically a statement, a copy of a pay stub, and a copy of a calendar, which is pertinent to the matter on appeal.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction (AOJ) for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2010).  In this case, the Veteran has indicated that he wants the matter remanded to the AOJ for review.  Consequently, the claim must be remanded, and while on remand, the AOJ must review this evidence and, if the claims remain denied, include such evidence in a supplemental statement of the case. 

Additionally, based on the Veteran's history of worsening of his condition since the last examination (which was conducted in October 2009), another VA examination should be conducted to determine the current severity of the Veteran's lumbar spine disability.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding relevant VA treatment records, particularly those dating after January 15, 2009.  Ask the Veteran whether there are any outstanding non-VA medical records and request all reported outstanding private treatment records.  

2.  Schedule the Veteran for a VA examination to determine the severity of his lumbar spine disability.  All testing, to include an electromyogram (EMG) or nerve conduction studies (NCS), or any other testing deemed necessary by the examiner, should be performed and the results reported in detail.  Complaints and clinical manifestations should also be reported in detail.  The claims folder should be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  

The examiner is requested to specify whether the Veteran's disc disease has caused any incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician, and if so, specify the duration of such episodes in the past year.  The examiner is also requested to specify whether the Veteran has radiculopathy of the lower extremities and, if so, whether it more nearly approximates mild, moderate or severe incomplete paralysis of the affected nerve.  Any other neurological impairment resulting from the service-connected disability should be identified.   

The Veteran's range of motion of the low back should be noted in degrees.  In accordance with the guidance from the U. S. Court of Appeals for Veterans Claims in DeLuca v. Brown, 8 Vet. App. 202 (1995), the examination report should address any weakened movement of the lumbosacral spine, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  

A complete rationale for any opinions expressed must be provided.

3.  Thereafter, readjudicate the issue on appeal, including consideration of whether extraschedular evaluation is in order, with consideration of the additional evidence received since the most recent supplemental statement of the case (SSOC).  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


